—Order, Supreme Court, Bronx County (Kenneth Thompson, J.), entered January 11, 2002, which denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The court properly denied appellants’ motion for summary judgment since questions of fact exist respecting the applicability of the emergency doctrine, including whether the actions of defendant-appellant Rajwid in quickly moving his vehicle into the left lane were reasonable, how long the vehicle operated by Rajwid was in the left lane before hitting plaintiff’s vehicle and whether Rajwid should have seen plaintiffs stopped vehicle in time to avoid the collision (see Rivera v New York City Tr. Auth., 77 NY2d 322 [1991]; and see Caristo v Sanzone, 96 NY2d 172 [2001]; Quiles v Greene, 291 AD2d 345 [2002]). Concur— Mazzarelli, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.